DETAILED ACTION
1.	The following communication is in response to the documents filed on 2-May-2019.  Claims 1-18 are pending in the application.  The IDS received on the same date has been considered.  
	The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.1	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.  Authorization for this Examiner's Amendment was given by Aaron Grunberger (Reg. No. 59,210) on 30-April-2021.

2.2	In the Claims:
Claim 4     Line 2	Change “lateral acceleration dat of the trailer a, yaw rate data…” to 
			“lateral acceleration data of the trailer, yaw rate data…”.
Claim 8     Line 2	Change “lateral acceleration dat of the trailer a, yaw rate data…” to 
			“lateral acceleration data of the trailer, yaw rate data…”.
Claim 13   Line 25	Change “nework” to “network”.
	     Line 36	Change “at least one of.” to “at least one of:”.
	     Line 43	Change “communcation” to “communication”.
Claim 15   Line 3	Change “communcation” to “communication”.
Claim 16   Line 6	Change “communcation” to “communication”.
Reasons for Allowance
3.1	The following is an Examiner's Statement of Reasons for the indication of allowable subject matter.  The present application is directed to a non-obvious improvement over the following prior art references:
USP Publication 2016/0023642  -  which describes a trailer mounted proportional brake controller for a towed vehicle and a method of controlling the brakes of a towed vehicle. The brake control unit may control the brakes of a towed vehicle. The brake control unit may include a power control unit and a hand control unit. The power control unit may be connected to the brakes of the towed vehicle and the power control unit may be capable of selectively controlling the brakes of the towed vehicle based on a set of braking parameters. The hand control unit may be configured to remotely communicate with the power control unit. The hand control unit may be capable of transmitting information to the power control unit to adjust at least one of the braking parameters and receiving information from the power control unit.

USP 6,364,432  -  which provides an automated electronic brake control device comprising an upright enclosure having a separable cover, the enclosure containing an energy source, a breakaway safety switch, a controller comprising a grade and motion detection device, timer, relay and circuit breaker, and means for connecting the electronic brake control device to the electrical circuity of a towing vehicle and a towed vehicle. Preferably, the brake control device is mounted upon the towed vehicle and the controller has capabilities of sensing a change of velocity in at least one direction. Electric circuitry connects the braking circuitry of the towing vehicle to the braking system of the towed vehicle such that when towing vehicle brakes are applied, the brake control device supplies power to the braking system of the towed vehicle proportional to the sensed change in velocity.

3.2	Claims 1-18 are considered allowable, since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, either individually or in combination, disclose the specific arrangement of elements in the same combination specified in independent claims 1, 5 and 10-13, specifically including: 
(Claim 13)  “A vehicle train comprising: 
a towing vehicle that includes a towing vehicle mounted brake controller for controlling operation of brakes in the towing vehicle; 
a trailer being towed by the towing vehicle and including a trailer mounted brake controller for controlling operation of brakes in the trailer; and 
a vehicle communication network interconnecting the towing vehicle mounted brake controller and the trailer mounted brake controller; 
wherein: 
the trailer mounted brake controller includes: a first trailer signal interface via 
which trailer status signals, relating to a current driving status of the trailer, can be received from sensors in the trailer; 
a second trailer signal interface via which at least one of an operation status of 
the towing vehicle mounted brake controller and towing vehicle status signals relating to a current driving status of the towing vehicle can be received, via the communication network, from at least one of sensors and controllers in the towing vehicle; 
a trailer signal processor, wherein the trailer signal processor is configured to 
generate trailer brake control signals taking into account both the trailer status signals and the towing vehicle status signals; and 
a third trailer signal interface via which the trailer brake control signals are 
transmittable to brakes of the trailer; 
the towing vehicle mounted brake controller includes: 
a first towing vehicle signal interface via which at least one of an operation status 
of the trailer mounted brake controller and the trailer status signals can be received, via the communication network, from sensors in the trailer; 
a second towing vehicle signal interface via which the towing vehicle status 
signals can be received from at least one of sensors and controllers in the towing vehicle; 
a towing vehicle signal processor, wherein the towing vehicle signal processor is 
configured to generate towing vehicle brake control signals taking 74322829.117into account both the towing vehicle status signals and the trailer status signals; and 
a third towing vehicle signal interface via which the towing vehicle brake control 
signals are transmittable to brakes of the towing vehicle; and at least one of,
the at least one of the operation status of the towing vehicle mounted brake 
controller and the towing vehicle status signals are transmittable to the second trailer signal interface from the at least one of sensors and the controllers in the towing vehicle via the communication network; and 
the at least one of the operation status of the trailer mounted brake controller and 
the trailer status signals are transmittable to the first towing vehicle signal interface via the communication network.”

3.3	The invention presents a trailer mounted brake controller, a towing vehicle mounted brake controller, and a brake controller system including both brake controllers, as well as a trailer, a towing vehicle, and a vehicle train including such brake controllers and brake controller system. Improvements during braking a vehicle train including a towing vehicle and a trailer can be achieved by specifically configuring the brake controller of the trailer and/or of the towing vehicle, and interconnecting the trailer and the towing vehicle via15 a vehicle communication network in such a manner that the trailer mounted brake controller and/or the towing vehicle mounted brake controller do not only take into account status signals relating to its associated part of the vehicle train, but also status signals relating to the other part of the vehicle train. In other words, the trailer mounted brake controller and the towing vehicle mounted brake controller should take into account both, the trailer status signals and the towing20 vehicle status signals, when generating the brake control signals for braking the trailer or the towing vehicle, respectively. Taking into account status signals from the other part of the vehicle train can enable that the respective brake controller generates brake control signals for its associated 

3.4	There are inventions in the field that provide similar functionality and/or have similar features, as the prior art of record shows.  The examiner's search failed to find this combination of features, nor was it obvious in light of the prior art.  It is for these reasons that the claims of the present application are found to be patentable over the prior art.
	Dependent claims 2-4, 6-9 and 14-18 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 5 and 13 respectively. 

Prior Art
4.	The following prior art, discovered in an updated search, was made of record but not relied upon, and is considered pertinent to Applicant’s disclosure, and consists of documents B and D-G on the attached PTO-892 Notice of References Cited.
Documents B and D-G define the general state of the art which is not considered to be of particular relevance.

Response Guidelines
5.1	Any comments considered necessary by applicant MUST be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should clearly be labeled “Comments on Statement of Reasons for Allowance”.

5.2	Any response to the Examiner in regard to this allowance should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor(s): Peter Nolan can be reached at
(571) 272-7016, or Thomas Black can be reached at (571) 272-6956.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 

/RUSSELL FREJD/	
Primary Examiner  AU 3661